DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to the patent trail and appeal board decision filed on 12/31/2020, claims 1-21 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-21 are allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
Based on the patent trail and appeal board decision filed 12/31/2020 and the prior art of record Anglin et al. (U.S. Patent No. 8,838,529), in view of Farrar et al. (U.S. Patent No. 8,260,761), in further view of Purser (U.S. Patent No. 8,327,029), in further view of Agarwal et al. (U.S. Patent Application Publication No. 2012/0281706) {As disclosed on the IDS filed 8/29/2013}, does not teach, disclose or suggest:
A method comprising receiving, by a first computing device, a request to configure an on-demand cloud-based in memory database, wherein the on-demand cloud-based in-memory database is provided by a second computing device, and wherein the on-demand cloud-based in-memory database is configured to replicate data of a database operating on the first computing device. The method further comprises determining, at the first computing device, features comprising identification information that identifies database system software operating on the first computing device, wherein 
Claims 2-7 are allowed because they are dependent on independent claim 1.

A system comprising a memory and at least one processor coupled to the memory. The system configured to receive, by a first computing device, a request to configure an on-demand cloud-based in memory database, wherein the on-demand cloud-based in-memory database is provided by a second computing device, and wherein the on-demand cloud-based in-memory database is configured to replicate data of a database operating on the first computing device. Determine, at the first computing device, features comprising identification information that identifies database system 
Claims 9-14 are allowed because they are dependent on independent claim 8.
 
A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising receiving, by a first computing device, a request to configure an on-demand cloud-based in memory database, wherein the on-demand cloud-based in-memory database is provided by a second computing device. The on-demand cloud-based in-memory database is configured to replicate data of a 
Claims 16-20 are allowed because they are dependent on independent claim 15.

A method, comprising receiving, by a second computing device, a request, from a first computing device, to configure an on-demand cloud-based in-memory database, wherein the on-demand cloud-based in memory database is provided by the second computing device, and wherein the on-demand cloud-based in-memory database is configured to replicate data of a  as claimed in independent claim 21.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/21/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164            

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164